As Filed Pursuant to Rule 424(b)(7) Registration No. 333-141914 PROSPECTUS SUPPLEMENT NO. 7 (To Prospectus dated April 5, 2007) $575,000,000 Aggregate Principal Amount of 3.80% Convertible Senior Notes due 2027 and Common Shares of Beneficial Interest Issuable Upon Conversion Thereof of Hospitality Properties Trust This prospectus supplement supplements information contained in the prospectus dated April 5, 2007 covering resales by selling securityholders of our 3.80% Convertible Senior Notes due 2027, or the notes, and our common shares of beneficial interest, or common shares, issuable upon conversion of the notes.This prospectus supplement is not complete without, and may not be delivered or utilized except in combination with, the prospectus, including any amendments or supplements thereto.This prospectus supplement is incorporated by reference into the prospectus and should be read in conjunction with the prospectus.The terms of the notes and the common shares are set forth in the prospectus. Investing in the notes and the common shares into which the notes are convertible involves risks. See “Risk Factors” beginning on page 7 of the prospectus, as well as the risk factors that are incorporated by reference into the prospectus from our Annual Report on Form 10-K for the year ended December 31, 2006. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful and complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is October 1, 2007. Selling Securityholders The following information supplements and updates the table of selling securityholders contained on pages 67 through 68 of the prospectus, as such table has been previously supplemented and updated by previous prospectus supplements.Where the name of a selling securityholder identified in the table below appears in the table in the prospectus or the earlier prospectus supplements, the information set forth in the table below regarding that selling securityholder supersedes and replaces the information regarding such selling securityholder in the prospectus or the earlier prospectus supplements. The information below, which has been prepared based on information furnished to us by or on behalf of the selling securityholders named therein, sets forth the name of each selling securityholder, the principal amount of notes that each selling securityholder owns and may offer pursuant to the prospectus, as amended or supplemented, and the number of common shares into which those notes are convertible. Unless set forth below, to our knowledge, none of the selling securityholders has, or within the past three years has had, any material relationship with us or any of our predecessors or affiliates or beneficially owns in excess of 1% of our outstanding common shares. We have prepared the table below based on information received from the selling securityholders on or prior to October 1, 2007. However, any or all of the notes or common shares listed below may be offered for sale pursuant to the prospectus by the selling securityholders from time to time.Accordingly, no estimate can be given as to the amount of notes or number of common shares that will be held by the selling securityholders upon consummation of any sales. In addition, the selling securityholders listed in the table below may have acquired, sold or transferred, in transactions exempt from the registration requirements of the Securities Act of 1933, as amended, some or all of their notes since the date as of which the information in the table is presented. Information about the selling securityholders may change over time, and we may not be made aware of changes in the ownership of our notes.Any changed information that is provided to us by selling securityholders will be set forth in additional prospectus supplements to the prospectus. Name Principal Amount of Notes Beneficially Owned Prior to the Offering Principal Amount of Notes Being Offered Hereby Principal Amount (and Percentage) of Notes to be Owned After Completion of the Offering(1) Number of Common Shares Beneficially Owned Prior to the Offering Number of Common Shares Being Offered Hereby(2) Number of Common Shares to be Owned After Completion of the Offering Percentage of Common Shares Outstanding(1) Artesian Credit Arbitrage Total Return Master Fund Limited(3) $1,000,000 $1,000,000 0 0 19,801 0 0 Artesian GMSCAF Master SPC – MasterOP Portfolio 2(4) $2,000,000 $2,000,000 0 0 39,603 0 0 Canyon Capital Arbitrage Master Fund, Ltd.(5) $8,750,000 $8,750,000 0 0 173,265 0 0 The Canyon Value Realization Fund (Cayman), Ltd.(6) $10,250,000 $10,250,000 0 0 202,968 0 0 Canyon Value Realization Fund, L.P.(7) $4,000,000 $4,000,000 0 0 79,207 0 0 Canyon Value Realization MAC, 18 Ltd.(8) $750,000 $750,000 0 0 14,851 0 0 Lyxor/Canyon Capital Arbitrage Fund Limited(9) $1,250,000 $1,250,000 0 0 24,752 0 0 Old Lane GMA Master Fund LP(10) $1,575,000 $1,575,000 0 0 31,187 0 0 Old Lane HMA Master Fund LP(11) $1,938,000 $1,938,000 0 0 38,375 0 0 Old Lane U.S. Master Fund LP(12) $4,862,000 $4,862,000 0 0 96,276 0 0 All other holders of notes or futuretransferees of such holders(13) $47,217,000 $47,217,000 0 0(14) (15) 0 0 (1) Assumes the sale of all securities offered hereby (and only the securities offered hereby) on behalf of each holder by each such holder. (2) Represents maximum number of common shares issuable upon conversion of notes by a named selling securityholder at an initial conversion rate of 19.8018 common shares per $1,000 principal amount of notes (subject to adjustment under certain circumstances—see “Description of Notes—Conversion Rights” in the prospectus). (3) John McCartney exercises sole voting and investment power over the securities beneficially owned by Artesian Credit Arbitrage Total Return Master Fund Limited. (4) John McCartney exercises sole voting and investment power over the securities beneficially owned by Artesian GMSCAF Master SPC – Master OP Portfolio 2. (5) Allen Bea, Jeff Davis, Patrick Dooley, Karyn Frazeur, Joshua S. Friedman, Chris Heine, Mitchell R. Julis, Todd Lemkin, Desmond Lynch, Dominique Mielle, Soon Pho, Heath Sachs and Dan Martin exercise voting and investment power over the securities beneficially owned by Canyon Capital Arbitrage Master Fund, Ltd. (“CCAMF”).CCAMF’sinvestment advisor, Canyon Capital Advisors LLC, under common ownership with Canyon Partners Inc., a registered broker dealer, has informed us that it acquired its notes in the ordinary course of business and, at the time of the acquisition thereof, it had no agreements or understandings, directly or indirectly, with any other person to distribute the notes or the underlying common shares of beneficial interest. (6) Allen Bea, Jeff Davis, Patrick Dooley, Karyn Frazeur, Joshua S. Friedman, Chris Heine, Mitchell R. Julis, Todd Lemkin, Desmond Lynch, Dominique Mielle, Soon Pho, Heath Sachs and Dan Martin exercise voting and investment power over the securities beneficially owned by The Canyon Value Realization Fund (Cayman), Ltd. (“CVRFCL”).CVRFCL’s investment advisor, Canyon Capital Advisors LLC, under common ownership with Canyon Partners Inc., a registered broker dealer, has informed us that it acquired its notes in the ordinary course of business and, at the time of the acquisition thereof, it had no agreements or understandings, directly or indirectly, with any other person to distribute the notes or the underlying common shares of beneficial interest. (7) Allen Bea, Jeff Davis, Patrick Dooley, Karyn Frazeur, Joshua S. Friedman, Chris Heine, Mitchell R. Julis, Todd Lemkin, Desmond Lynch, Dominique Mielle, Soon Pho, Heath Sachs and Dan Martin exercise voting and investment power over the securities beneficially owned by Canyon Value Realization Fund, L.P. (“CVRFLP”).CVRFLP’s investment advisor, Canyon Capital Advisors LLC, under common ownership with Canyon Partners Inc., a registered broker dealer, has informed us that it acquired its notes in the ordinary course of business and, at the time of the acquisition thereof, it had no agreements or understandings, directly or indirectly, with any other person to distribute the notes or the underlying common shares of beneficial interest. (8) Allen Bea, Jeff Davis, Patrick Dooley, Karyn Frazeur, Joshua S. Friedman, Chris Heine, Mitchell R. Julis, Todd Lemkin, Desmond Lynch, Dominique Mielle, Soon Pho, Heath Sachs and Dan Martin exercise voting and investment power over the securities beneficially owned by Canyon Value Realization MAC, 18 Ltd. (“CVRMAC”).CVRMAC’s investment advisor, Canyon Capital Advisors LLC, under common ownership with Canyon Partners Inc., a registered broker dealer, has informed us that it acquired its notes in the ordinary course of business and, at the time of the acquisition thereof, it had no agreements or understandings, directly or indirectly, with any other person to distribute the notes or the underlying common shares of beneficial interest. (9) Allen Bea, Jeff Davis, Patrick Dooley, Karyn Frazeur, Joshua S. Friedman, Chris Heine, Mitchell R. Julis, Todd Lemkin, Desmond Lynch, Dominique Mielle, Soon Pho, Heath Sachs and Dan Martin exercise voting and investment power over the securities beneficially owned by Lyxor/Canyon Capital Arbitrage Fund Limited (“LCCAFL”).LCCAFL’s investment advisor, Canyon Capital Advisors LLC, under common ownership with Canyon Partners Inc., a registered broker dealer, has informed us that it acquired its notes in the ordinary course of business and, at the time of the acquisition thereof, it had no agreements or understandings, directly or indirectly, with any other person to distribute the notes or the underlying common shares of beneficial interest. (10) John McCartney exercises sole voting and investment power over the securities beneficially owned by Old Lane GMA Master Fund LP. (11) John McCartney exercises sole voting and investment power over the securities beneficially owned by Old Lane HMA Master Fund LP. (12) John McCartney exercises sole voting and investment power over the securities beneficially owned by Old Lane U.S. Master Fund LP. (13) Information concerning other selling securityholders will be set forth in additional prospectus supplements to the prospectus, if required. (14) Assumes that any other holder of notes or any future transferee of any such holder does not beneficially own any of our common shares other than common shares issuable upon conversion of the notes at the initial conversion rate. (15) A maximum of 5,000,000 common shares have been registered for resale upon conversion of the notes.Amounts in the table above may add up to more than 5,000,000 but in no event will we issue more than 5,000,000 common shares for resale under the prospectus, as supplemented.We do not anticipate issuing more than an aggregate of 5,000,000 shares in connection with conversions of the notes due to our ability to settle a portion of the conversions in cash.See “Description of Notes-Conversion Settlement” in the prospectus.
